

THE BANK OF GREENE COUNTY
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
The Bank of Greene County Supplemental Executive Retirement Plan (the “Plan”) is
made and entered into as effective as of July 1, 2010 by and between The Bank of
Greene County, a federally chartered stock savings bank with its principal
administrative office located at 302 Main Street, Catskill, New York (the
“Bank”), and certain key senior executives (collectively, the “Executive”) who
have been selected and approved by the Board of Directors of the Bank to
participate in this Plan and who have evidenced their participation by execution
of a Supplemental Executive Retirement Plan Participation Agreement
(“Participation Agreement”) in a form provided by the Bank.
 
R E C I T A L S


WHEREAS, the Executive is employed by the Bank; and
 
WHEREAS, the Bank recognizes the valuable service of the Executive and wishes to
encourage the Executive’s continued employment and to provide the Executive with
additional incentive to achieve corporate objectives.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and the Executive agree as follows:
 
 
ARTICLE I
 
 
INTENT; PURPOSE; EFFECTIVE DATE
 
1.1  
Intent

 
This Plan is intended to constitute a nonqualified deferred compensation plan
which, in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), is
unfunded and established primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated
employees.  It is intended that all benefits payable under this Plan will be
subject to Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), and this Plan shall be administered in good faith compliance with
applicable requirements of Code Section 409A.
 
1.2  
Purpose

 
The purpose of this Plan is to encourage the Executive to continue in the
employment with the Bank by providing the Executive with the ability to earn
additional retirement income to supplement the retirement income to which the
Executive may be entitled under other plans or arrangements maintained by the
Bank, and to make certain voluntary deferrals as well.
 

 
1

--------------------------------------------------------------------------------

 

1.3  
Effective Date

 
This Plan shall be effective as of July 1, 2010.
 
 
ARTICLE II
 
 
DEFINITIONS
 
For the purpose of this Plan, the following terms when initially capitalized
shall have the meanings indicated below, unless the context clearly indicates
otherwise:
 
2.1  
Account “Account” means the account maintained on the books of the Bank used
solely to calculate the amount payable to the Executive under this Plan.  The
Account shall consist of Annual Contributions, Discretionary Contributions (if
any), Deferral Contributions (if any) and earnings on such contributions.

 
2.2  
Annual Contribution “Annual Contribution” means the amount required to be
credited to the Executive’s Account under Section 3.1 below.

 
2.3  
Beneficiary “Beneficiary” means the person, persons or entity as designated by
the Executive, under Article V, to receive any benefits payable under this Plan
after the Executive’s death.

 
2.4  
Board “Board” means the Board of Directors of the Bank.

 
2.5  
Cause  “Cause” means (a) the Executive’s personal dishonesty, (b) incompetence,
(c) willful misconduct, (d) any breach of fiduciary duty involving personal
profit, (e) intentional failure to perform stated duties, (f) willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses), or (g) final cease-and-desist order.  The Executive shall not have a
termination for Cause until Executive shall have received a notice from the
Board on a motion duly made and passed by a majority of the disinterested
members of the Board that Executive has engaged in such action that, in the good
faith judgment of the Board, constitutes Cause for termination.

 
2.6  
Change in Control “Change in Control” means a change in control of Greene County
Bancorp, Inc. (the “Company”) or the Bank as defined in Code Section 409A and
the regulations thereunder, including the following:

 


 
(a)
Change in ownership: A change in ownership of the Bank or the Company occurs on
the date any one person or group of persons accumulates ownership of more than
50% of the total fair market value or total voting power of the Bank or the
Company, or



 
(b)
Change in effective control: A change in effective control occurs when either
(i) any one person or more than one person acting as a group acquires within a
12-month period ownership of stock of the Company possessing 30% or more of the
total voting power of the Company; or (ii) a majority of the Bank’s or Company’s
Board of Directors is replaced during any 12-month period by Directors whose
appointment or election is not endorsed in advance by a majority of the Bank’s
or Company’s Board of Directors (as applicable), or



 
2

--------------------------------------------------------------------------------

 
 
(c)
Change in ownership of a substantial portion of assets: A change in the
ownership of a substantial portion of the Company's assets occurs if, in a 12
month period, any one person or more than one person acting as a group acquires
assets from the Company having a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of the Company’s entire
assets immediately before the acquisition or acquisitions. For this purpose,
“gross fair market value” means the value of the Company’s assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.



Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Company or Bank solely within its corporate structure
constitute a “Change in Control” for purposes of this Plan (e.g., such as the
reorganization from the mutual holding company structure to a fully-converted
stock holding company structure).
 
2.7  
Change in Control Payment “Change in Control Payment” means the supplemental
amount, if any, payable to the Executive pursuant to Section 4.3(b) following
his Separation from Service.

 
2.8  
Code “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

 
2.9  
Committee “Committee” means the Compensation Committee of the Board.

 
2.10  
Disability “Disability” means in any case in which it is determined: (a) that
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death, or last for a  period of  not less than 12 months, (b) the
Executive is receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank,
or (c) by the Social Security Administration, that Executive is totally
disabled.

 
2.11  
Discretionary Contribution “Discretionary Contribution” means Bank discretionary
contributions credited from time to time to the Executive’s Account pursuant to
Section 3.2, below.

 
2.12  
Executive Deferrals “Executive Deferrals” means contributions credited to the
Executive’s Account pursuant to Section 3.3 below, pursuant to the Executive’s
voluntary deferral election.

 
2.13  
Earnings “Earnings” means the amount credited to the Executive’s Account from
time to time to reflect the hypothetical income and gains pursuant to Section
3.4 below.

 
2.14  
Good Reason  “Good Reason” means:

 
 
3

--------------------------------------------------------------------------------

 
 
(a)
failure to elect or reelect or to appoint or reappoint the Executive as an
officer of the Bank,



 
(b)
material change in the Executive’s function, duties, or responsibilities, which
change would cause the Executive’s position to become one of lesser
responsibility, importance, or scope,



 
(c)
a relocation of the Executive’s principal place of employment by more than 30
miles from its location at the effective date of this Plan, or a material
reduction in the benefits and perquisites to the Executive from those being
provided as of the effective date of this Plan,



 
(d)
liquidation or dissolution of the Bank or the Company other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
the Executive, or



 
(e)
breach of this Plan by the Bank.



Upon the occurrence of any event described in clauses (a), (b), (c), (d) or (e),
above, the Executive shall have the right to elect to terminate his employment
with the Bank by resignation upon sixty (60) days written notice after the
occurrence of the initial event giving rise to said right to
elect.  Notwithstanding the foregoing, in the event the Executive gives notice
of termination for Good Reason, the Bank shall have a 30 day period in which to
cure the event giving right to the Good Reason termination, however, the Bank
may waive such right.
 
2.15  
Present Value “Present Value” means for purposes of Section 4.3, the lump sum
value of the future Annual Contributions to be included in the Change in Control
Payment, in each case discounted from July 1 of the year in which such
contribution would have otherwise been made back to the payment date of the
Change in Control Payment using the “applicable interest rate” then in effect
under Code Section 417(e)(3).  For all other purposes, “Present Value” means the
value of the Account (including earnings thereon) at time of payment.

 
2.16  
Separation from Service “Separation from Service” means the Executive’s
“separation from service” with the Bank and all of its affiliates, for any
reason, within the meaning of Code Section 409A and the Treasury Regulations
promulgated thereunder, provided, however, that the Bank and the Executive
reasonably anticipate that the level of bona fide services the Executive would
perform after termination would permanently decrease to a level that is less
than 50% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period.

 
2.17  
Valuation Date “Valuation Date” means June 30 or any other date designated as a
Valuation Date by the Committee.

 


 
4

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
 
EXECUTIVE’S ACCOUNT
 
3.1  
Annual Contributions

 
The Annual Contribution shall be credited to the Executive’s Account as of the
first business day of each fiscal year to which such Annual Contribution
relates, commencing July 2010.  The Annual Contribution for fiscal year 2010 and
for all subsequent fiscal years through the fiscal year in which the Executive’s
sixty fifth (65th) birthday occurs shall be specified in each Executive’s
Participation Agreement provided that the Annual Contribution for the fiscal
year in which the Executive’s sixty fifth (65th) birthday occurs shall be an
amount specified in each Executive’s Participation Agreement multiplied by a
fraction the numerator of which is the number of days in such calendar year
prior to the Executive’s birthday and the denominator of which is 365.
 
3.2  
Discretionary Contributions

 
The Bank may, but is not obligated to, make Discretionary Contributions to the
Executive’s Account from time to time.  Discretionary Contributions shall be
credited at such times and in such amounts as recommended by the Committee and
approved by the Board in its sole discretion.
 
3.3  
Executive Deferrals

 
Executive will be permitted to make voluntary deferrals of a percentage (up to
50%) of his base salary and/or a percentage (up to 100%) of his annual incentive
bonus, and such voluntary deferrals will be credited to his Account as of the
date on which the payments otherwise would have been received by the
Executive.  Voluntary deferral elections for a calendar year will be made on a
form to be provided by the Bank prior to the commencement of the calendar year
to which it relates.  The Executive will complete and file a copy of the form
with the Committee, also prior to the calendar year to which it relates.  An
Executive who first becomes eligible to participate on a date other than the
first day of the calendar year must make such election within 30 days of first
becoming eligible.  Such an election must be irrevocable during the calendar
year and will continue in effect for future calendar years, unless the Executive
changes the election prior to the commencement of such future calendar year in
the manner described herein.
 
3.4  
Earnings

 
 
5

--------------------------------------------------------------------------------

 
On the first day of the Bank’s fiscal year (July 1), or such other date or dates
during the fiscal year as the Committee shall from time to time determine,
earnings shall be credited to Executive’s account in an amount equal to the
greater of: (a) a fixed 5% annual interest rate, or (b) 75% of the Bank’s
average return on equity during the prior three fiscal years (July 1 to June
30), as appropriate.  The amount of earnings credited to deferrals made pursuant
to Sections 3.2 and 3.3 of this Plan shall be pro-rated, as necessary, to
account for deferrals that may be made on or after the first business day of a
fiscal year.
 
3.5  
Determination of Account Balance

 
The balance in the Executive’s Account as of any date shall consist of the
balance of the Account as of the immediately preceding Valuation Date, adjusted
as follows:
 
(a)  
Annual Contributions The Account shall be increased by any Annual Contributions
credited since such prior Valuation Date as set forth above or as directed by
the Committee.

 
(b)  
Discretionary Contributions The Account shall be increased by any Discretionary
Contributions credited since such prior Valuation Date as set forth above in
Section 3.2 or as otherwise directed by the Committee.

 
(c)  
Executive’s Deferrals   The Account shall be increased by the Executive’s
Deferrals credited since such prior Valuation Date as set forth above in Section
3.3 or as otherwise directed by the Committee.

 
(d)  
Distributions   The Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Valuation Date.

 
(e)  
Earnings  The Account shall be increased, as appropriate, by the Earnings as set
forth above in Section 3.4 since such prior Valuation Date.

 
3.6  
Vesting of Account

 
(a)           Subject to Section 3.6(b), if the Executive incurs a Separation
from Service prior to the completion of 10 years of service from the Effective
Date of the Plan, the Executive’s rights with respect to the Annual
Contributions and Discretionary Contributions (and earnings thereon) shall be
forfeited and the Executive shall have no right to the Annual Contributions and
Discretionary Contributions (and earnings thereon).  If the Executive incurs a
Separation from Service after the completion of 10 years of service from the
Effective Date, the Executive’s rights with respect to the Annual Contributions
and Discretionary Contributions (and earnings thereon) shall become one-hundred
percent (100%) vested.
 
(b)           Notwithstanding Section 3.6(a), the Executive will always be
one-hundred percent (100%) vested in the Executive’s Deferrals (and earnings
thereon).  Executive’s rights with respect to the Account shall also vest in the
event of the Executive’s death, Disability or Change in Control (prior to his
Separation from Service) or Separation from Service as a result of a termination
by the Bank other than for Cause or by the Executive for Good Reason.
 

 
6

--------------------------------------------------------------------------------

 

3.7  
Forfeiture of Account

 
In the event that the Executive’s Separation from Service occurs as a result of
termination for Cause, then Executive’s rights under this Plan and with respect
to the Account (other than the Executive’s Deferrals and earnings/losses
thereon) shall be forfeited.


3.8  
Statement of Account

 
The Bank shall provide the Executive a statement showing the balances in the
Executive’s Account no less frequently than annually.
 
 
ARTICLE IV
 
 
BENEFITS
 
4.1  
Benefit on Separation from Service

 
Commencing on the first day of the seventh (7th) month following the date of the
Executive’s Separation from Service for reasons other than death, Disability or
within twenty-four months of a Change in Control (such date to be referred to
herein as the “Payment Date”), an amount equal to the vested balance of the
Account shall be paid to the Executive in annual installments over ten (10)
years.  The first installment shall be equal to one-tenth (1/10th) of the
balance of the Account, the second annual installment shall be equal to
one-ninth (1/9th) of the remaining balance of the Account, and so on.  Each
subsequent payment shall be made on the annual anniversary of the Payment
Date.  In the event of an Executive’s death after commencement of installment
payments, the Bank shall pay the remaining balance of the Executive’s Account to
the Executive’s Beneficiary in a single lump sum within 30 days of the
Executive’s death.
 
4.2  
Benefit on Death or Disability

 
Notwithstanding anything to the contrary in this Plan, in the event of the
Executive’s death or Disability, the Bank shall pay to the Executive, in a
single lump sum, the Present Value of the Executive’s Account within thirty (30)
days of the occurrence of such death or Disability.
 
4.3  
Benefit on Change in Control

 
(a)  
Notwithstanding anything to the contrary in this Plan, in the event of the
Executive’s Separation from Service within twenty-four months of a Change in
Control, the Bank shall pay to the Executive, in a single lump sum, the Present
Value of the Executive’s Account on the first day of the seventh (7th) month
following the date of such Separation from Service.

 
(b)  
In the event of a Change in Control, followed within twenty-four months by
Executive’s Separation from Service occurring prior to Executive’s sixty-fifth
(65th) birthday as a result of the Bank’s termination of Executive’s employment
other than for Cause or his resignation for Good Reason, the Bank shall pay to
the Executive an amount equal to the Present Value on the payment date of the
Annual Contributions which the Bank would have made to Executive’s Account for
all fiscal years following the fiscal year in which the Separation from Service
occurs (as well as for the year in which the Separation from Service occurs, if
not previously made) through the fiscal year in which the Executive’s sixty
fifth (65th) birthday occurs.  Such payment shall be made in a lump sum and
shall be referred to herein as the “Additional Change in Control Payment”.  The
Additional Change in Control Payment shall be made on the first day of the
seventh (7th) month following the date of Separation from Service.

 
 
7

--------------------------------------------------------------------------------

 
(c)  
 Notwithstanding Section 4.3(b) above, in the event that the aggregate payments
to be made or afforded to Executive under this Plan would be deemed to include
an “excess parachute payment” under Code Section 280G or any successor thereto,
then such payments will be reduced to an amount (the “Non-Triggering Amount”),
the value of which is one dollar ($1.00) less than an amount equal to the total
amount of payments permissible under Code Section 280G or any successor thereto.

 
4.4  
Change in Form or Timing of Benefit

 
In the event the Executive desires to change the form or time of a payment under
this Plan, and such alternate form or time is permitted by the Committee, such
change in election may be made on a form supplied by the Committee provided the
following conditions are satisfied:


(a)  
any change in the form or timing must be elected at least 12 months before the
benefit would otherwise be paid or commence,



(b)  
any change (in form or timing) must result in a five (5) year delay in the
commencement of the effected payment (other than a payment upon death or
Disability), and



(c)  
any change may not take effect until at least 12 months after the date on which
the election is made.



4.5  
Payments in Connection with a Domestic Relations Order

 
Notwithstanding anything to the contrary, the Bank may make distributions to
someone other than the Executive if such payment is necessary to comply with a
domestic relations order, as defined in Code Section 414(p)(1)(B), involving the
Executive.  Any such payment shall be made at the same time as payment would
otherwise be made to the Executive hereunder.
 
4.6  
Withholding; Payroll Taxes

 
The Bank shall withhold from any payment made (or due to be made) pursuant to
this Plan any taxes required to be withheld from such payments under local,
state or federal law.  A Beneficiary, however, may elect not to have withholding
of federal income tax pursuant to Code Section 3405(a)(2), or any successor
provision thereto.
 
 
8

--------------------------------------------------------------------------------

 
4.7  
Payment to Guardian

 
If an amount is payable hereunder to a minor or a person declared incompetent or
to a person incapable of handling the disposition of the property, the Committee
may direct payment to the guardian, legal representative or person having the
care and custody of such minor, incompetent or person.  The Committee may
require proof of incompetency, minority, incapacity or guardianship as it may
deem appropriate prior to distribution.  Such distribution shall completely
discharge the Committee and the Bank from all liability with respect to such
benefit.
 
4.8  
Permitted Delay of Payment

 
Notwithstanding the foregoing, if, at the time of a specified payment date, the
Committee determines that payment of a benefit under this Plan will jeopardize
the Bank’s ability to continue as a going concern, such payment may be delayed
by the Bank (acting through the Committee) until the first taxable year of the
Bank in which making such payment under this Plan will not have such effect, as
determined by the Committee.  In addition, if the payment of a Plan benefit
would violate the terms of any applicable law, then the payment shall be delayed
until the earliest date upon which making the distribution will not violate such
law.
 
4.9  
Permitted Acceleration of Payment

 
In the event all or some portion of the Executive’s Account balance under this
Plan is required to be included in the income of the Executive under Code
Section 409A prior to the date such amount would otherwise be paid to the
Executive under the terms of this Plan, the Bank shall make an interim
distribution to the Executive in a lump sum in an amount equal to the amount
required to be included in the Executive’s income.  Such interim payment shall
be made as soon as reasonably possible after the Committee determines that the
amount is includible in the income of the Executive.
 
4.10  
Effect of Payment

 
The full payment of the applicable benefit under this Article IV shall
completely discharge all obligations on the part of the Bank to the Executive
(and the Executive’s Beneficiary) with respect to the operation of this Plan,
and the Executive’s (and the Executive’s Beneficiary’s) rights under this Plan
shall terminate.
 
 
ARTICLE V
 
 
BENEFICIARY DESIGNATION
 
5.1  
Beneficiary Designation

 
Executive shall have the right, at any time, to designate one (1) or more
persons or entities as Beneficiary (both primary as well as secondary) to who
benefits under this Plan shall be paid in the event of the Executive’s death
prior to complete distribution of the Executive’s vested Account balance.  Each
Beneficiary designation shall be made on the form attached hereto as Appendix A
and shall be effective only when filed with and accepted by the Committee during
the Executive’s lifetime.
 
 
9

--------------------------------------------------------------------------------

 
5.2  
Changing Beneficiary

 
Any Beneficiary designation may be changed by the Executive without the consent
of the previously named Beneficiary by the filing of a new Beneficiary
designation with the Committee in accordance with Section 5.1 above.  In the
event that the Executive designates his  spouse as Beneficiary, and subsequently
becomes divorced from that spouse, then his  prior Beneficiary designation is
automatically revoked upon the occurrence of the divorce (unless the Executive
affirmatively thereafter elects to designate his  then ex-spouse as
Beneficiary).
 
5.3  
No Beneficiary Designation

 
If the Executive fails to designate a Beneficiary in the manner provided above,
if the designation is void, or if the Beneficiary designated by the Executive
dies before the Executive or before complete distribution of the Executive’s
benefits, the Executive’s Beneficiary shall be the Executive’s surviving spouse,
or if none, to Executive’s estate.
 
 
ARTICLE VI
 
 
ADMINISTRATION
 
6.1  
Committee; Duties

 
This Plan shall be administered by the Committee, which shall have the
discretionary authority to make, amend, construe, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration.  A majority vote of the Committee members
shall control any decision.
 
6.2  
Agents

 
The Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with and
rely upon counsel who may be counsel to the Bank.
 
6.3  
Binding Effect of Decisions

 
The decision or action of the Committee with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in the Plan.
 
6.4  
Indemnity of Committee

 
The Bank shall indemnify and hold harmless the members of the Committee against
any and all claims, loss, damage, expense, cost (including attorney and other
consultant fees)  or liability arising from any action or failure to act with
respect to this Plan on account of such member’s service on the Committee,
except in the case of gross negligence or willful misconduct.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
 
CLAIMS PROCEDURE
 
7.1  
Claim

 
Any person or entity claiming a benefit, requesting an interpretation or ruling
(hereinafter referred to as “Claimant”), or requesting information under the
Plan shall present the request in writing to the Committee, which shall respond
in writing as soon as practical, but in no event later than ninety (90) days
after receiving the initial claim.
 
7.2  
Denial of Claim

 
If the claim or request is denied, the written notice of denial shall state:
 
(a)  
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

 
(b)  
A description of any additional material or information required and an
explanation of why it is necessary, in which event the time frames listed in
Section 7.1 shall be one hundred and eighty (180) and seventy-five (75) days
from the date of the initial claim respectively;

 
(c)  
An explanation of the Plan’s claim review procedure; and

 
(d)  
A description of the Claimant’s right to file suit under Section 502(a) of ERISA
in the case of an adverse determination on appeal.

 
7.3  
Review of Claim

 
Any Claimant whose claim or request is denied or who has not received a response
within sixty (60) days may request a review by notice given in writing to the
Committee.  Such request must be made within sixty (60) days after receipt by
the Claimant of the written notice of denial, or in the event Claimant has not
received a response sixty (60) days, or one hundred and eighty (180) days in the
event of a claim regarding a Disability, after receipt by the Committee of
Claimant’s claim or request.  The claim or request shall be reviewed by the
 
Committee which may, but shall not be required to, grant the Claimant a
hearing.  On review, the Claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.
 
7.4  
Final Decision

 
The decision on review shall normally be made within sixty (60) days after the
Committee’s receipt of Claimant’s claim or request.  If an extension of time is
required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days.  The
decision shall be in writing and shall state the reasons and the relevant Plan
provisions, and shall include a statement of the Claimant’s right to file suit
under Section 502(a) of ERISA.  All decisions on review shall be final and bind
all parties concerned.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
 
AMENDMENT AND TERMINATION OF AGREEMENT
 
8.1  
Amendment

 
The Board may at any time amend the Plan by written instrument, except that no
amendment shall reduce the Executive’s Account Balance as of the date the
amendment is adopted.  The Board shall not reduce the amount of the Annual
Contribution due under this Plan other than based on a material adverse change
in the financial condition of the Bank.
 
8.2  
Bank’s Right to Terminate

 
The Board may, in its sole discretion, terminate the entire Plan.  In the event
of a termination of the Plan, the Executive will be one-hundred percent (100%)
vested in the Executive’s Account, including Annual Contributions and
Discretionary Contributions (and earnings thereon), and the Plan shall cease to
operate and the Bank shall pay the Executive’s entire unpaid Account in a single
lump sum.  Such termination of the Plan shall occur only in compliance with Code
Section 409A and only under the following circumstances and conditions:
 
(a)  
The Board may terminate the Plan by Board action within 30 days preceding a
Change in Control (but not following a Change in Control), provided that the
Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that Executive and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within 12
months of the date of the termination of the arrangements.  Following the
termination of the Plan, the amount payable to Executive shall be the amount to
which Executive is entitled upon a Change in Control, as set forth in Section
4.3 of this Plan.

 
(b)  
The Board may terminate the Plan by Board action (but not following a Change in
Control) provided that all of the following requirements are met: (i) the
termination and liquidation of the Plan does not occur proximate to a downturn
in the financial health of the Bank or Company, (ii) the Bank also terminates
all other plans or arrangements which are considered to be of a similar type as
defined in the Code and the regulations thereunder, (iii) no payments made in
connection with the termination of the Plan occur earlier than 12 months
following the Plan termination date other than payments the Plan would have made
irrespective of Plan termination, (iv) all payments made in connection with the
termination of the Plan are completed within 24 months following the Plan
termination date, and (v) the Bank does not establish a new plan of a similar
type as defined in Treas. Reg. § 1.409A-1(c)(2)(i), within 3 years following the
Plan termination date.

 
(c)  
The Bank meets any other requirements deemed necessary to comply with provisions
of the Code and applicable regulations which permit the acceleration of the time
and form of payment made in connection with plan terminations and liquidations.

 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
 
MISCELLANEOUS
 
9.1  
Status under ERISA

 
This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301, and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and therefore is
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
 
9.2  
Impact on Other Agreements

 
This Plan shall be considered separate from and shall not in any way impact the
benefits or rights of the Executive under any employment agreement or any other
plan, program or arrangement sponsored or maintained by the Bank in which the
Executive is eligible to participate.
 
9.3  
Unsecured General Creditor

 
Notwithstanding any other provision of this Plan, the Executive and the
Executive’s Beneficiary shall be unsecured general creditors of the Bank, with
no secured or preferential rights with respect to any assets of Bank or any
other party for payment of benefits under this Plan.  Any property held by the
Bank for the purpose of generating the cash flow for benefit payments shall
remain general, unpledged and unrestricted assets of the Bank and the Executive
shall have no rights with respect to such assets.  The Bank’s obligation under
the Plan shall be an unfunded and unsecured promise to pay money in the future.
 
9.4  
Trust Fund

 
The Bank shall be responsible for the payment of all benefits provided under the
Plan.  The Bank may establish a grantor trust, with the Bank as the grantor for
federal income tax purposes, for the purpose of accumulating funds to pay
benefits under this Plan.  The assets of such grantor trust shall remain at all
times subject to the claims of the Bank’s general creditors in the event of
insolvency or bankruptcy.  Notwithstanding the establishment of such grantor
trust, the right of the Executive to receive payments hereunder shall remain
unsecured claims against the general assets of the Bank and the Executive shall
have no rights with respect to the assets in such grantor trust.  To the extent
any benefits provided under the Plan are paid from any such trust, the Bank
shall have no further obligation to pay them.  If not paid from the trust, such
benefits shall remain the obligation of the Bank.  Unless the Board determines
that such action would not be financially prudent or would otherwise be contrary
to the best interests of the Bank, an amount equal to the Annual Contribution
for a fiscal year shall be deposited in trust prior to the end of the fiscal
year to which such Annual Contribution relates.
 
9.5  
Non-assignability

 
Neither the Executive nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by the Executive or any other person, nor be transferable by
operation of law in the event of the Executive’s or any other person’s
bankruptcy or insolvency.
 
13

--------------------------------------------------------------------------------

 
 
9.6  
Not a Contract of Employment

 
This Plan shall not constitute a contract of employment between the Executive
and the Bank.  Nothing in this Plan shall give the Executive the right to be
retained in the service of the Bank or to interfere with the right of the Bank
to discipline or discharge the Executive at any time.
 
9.7  
Protective Provisions

 
(a)           The Executive will cooperate with the Bank by furnishing any and
all information requested by the Bank, in order to facilitate the payment of
benefits hereunder, and by taking such other action as may be requested by the
Bank.
 
(b)           The Executive’s right to receive payment under this Plan shall be
expressly conditioned on and subject to the Executive providing the Bank with a
general release of claims in form and content reasonably acceptable to the Bank.
 
(c)           For a period of one year following the Executive’s termination of
employment with the Bank (other than a termination of employment following a
Change in Control), he shall not, without the prior consent of the Bank, either
directly or indirectly:
 
 
(1)
solicit or offer employment to any officer or employee of the Bank or take any
other action intended (or that a reasonable person in like circumstances would
expect) to have the effect of causing any officer or employee of the Bank to
terminate his employment with the Bank, as the case may be, and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that shall compete with the
business of the Bank, or any of their direct or indirect subsidiaries or
affiliates, that has headquarters or offices within twenty-five (25) miles of
any location(s) in which the Bank, or any holding company of the Bank, has
business operations or has filed an application for regulatory approval to
establish an office;

 
 
(2)
become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, company offering financial planning, money management or trust
services, insurance company or agency, mortgage or loan broker or any other
entity that shall complete with the business of the Bank, or any holding company
of the Bank, or any of their direct or indirect subsidiaries or affiliates that
has a headquarters or offices within twenty-five (25) miles of any location(s)
in which the Bank, or any holding company of the Bank, has business operations
or has filed an application for regulatory approval to establish an office; or

 
 
14

--------------------------------------------------------------------------------

 
 
(3)
solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank or its affiliates or
transfer some or all of such customers business relationships with the Bank or
its affiliates.

 
9.8  
Governing Law

 
The provisions of this Plan shall be construed and interpreted according to the
laws of the State of New York, except as preempted by federal law.
 
9.9  
Validity

 
If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision had never been inserted herein.
 
9.10  
Notice

 
Any notice required or permitted under the Plan shall be sufficient if in
writing and hand delivered or sent by registered or certified mail.  Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.  Mailed notice to the Committee shall be directed to the Bank’s
address.  Mailed notice to the Executive or Beneficiary shall be directed to the
individual’s last known address in the Bank’s records.
 
9.11  
Successors

 
The provisions of this Plan shall bind and inure to the benefit of the Company
and the Bank and its successors and assigns.  The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company or the Bank, and successors of any such
corporation or other business entity.  Any successor shall be required to
continue this Plan and a successor may not terminate this Plan unless an
Executive with an Account consents to such action.
 
9.12           Required Provision  Any payments made to the Executive pursuant
to this Plan, or otherwise, are subject to and conditioned upon their compliance
with 12 U.S.C. § 1828(k) and any regulations promulgated thereunder.
 


 


 

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Plan as of the date
first written above.
 
 


ATTEST:
THE BANK OF GREENE COUNTY
   
/s/ Rebecca R. Main
By: /s/ Donald E. Gibson
Secretary
Name:  Donald E. Gibson
 
Title:  President and Chief Executive Officer






 
16

--------------------------------------------------------------------------------

 


APPENDEX A


BENEFICIARY DESIGNATION FORM


The undersigned hereby designates the following individuals, trusts or other
entities as designated beneficiaries for all purposes under The Bank of Greene
County Supplemental Executive Retirement Plan effective as of July 1, 2010, by
and between The Bank of Greene County and the undersigned (“Plan”).  I hereby
revoke any and all prior designations.
 
This designation shall be effective upon receipt and acceptance by The Bank of
Greene County.  This designation shall not be effective if received by The Bank
of Greene County after my death.  Once effective, this designation shall
continue in effect until such time as I deliver a duly executed, revised
designation of this form to The Bank of Greene County.  I acknowledge and agree
that any revised designation shall not be effective if delivered to The Bank of
Greene County after my death.
 
In the event of my death, any amounts payable to me under the Plan shall be paid
to the Primary Beneficiary named below or, if no Primary Beneficiary survives
me, to the Secondary Beneficiary named below.*  I understand that in the event
no designated beneficiary survives me, or if this designation is otherwise not
effective, all amount payable to me shall be paid to my estate in accordance
with the terms of the Plan.
 
1.           Primary Beneficiary
 
Name:  _______________________________________
 
Address:  _____________________________________
 
______________________________________________
 
Social Security Number:  _________________________
 
2.           Secondary Beneficiary
 
Name:  _______________________________________
 
Address:  _____________________________________
 
______________________________________________
 
Social Security Number:  _________________________
 
 
Date:
___________________                                                                           Executive:
__________________
 
 
*For multiple beneficiary designations, provide the required information with
respect to each beneficiary on a separate designation form, as well as the
percentage payable to each beneficiary.
 
 





 
 
 
17

--------------------------------------------------------------------------------

 

 
THE BANK OF GREENE COUNTY

 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 
PARTICIPATION AGREEMENT



The Bank of Greene County, a federally chartered stock savings bank with its
principal administrative office located at 302 Main Street, Catskill, New York
(the “Bank”), and _____________ (the “Executive”) hereby agree that the
Executive shall participate in The Bank of Greene County Supplemental Executive
Retirement Plan effective as of July 1, 2010 (the “Plan”), as such Plan may now
exist or hereafter be modified, and do further agree to the terms and conditions
thereof.  Any capitalized terms used in this participation agreement but not
otherwise defined herein shall have the meanings set forth in the Plan.


Effective Date of Participation


The Executive shall participate in the Plan effective as of:
_______________________________.


Annual Contribution


The amount of the Annual Contribution that shall be credited to the Executive’s
Account pursuant to Section 3.1 of the Plan is: $______________________.


General


This participation agreement shall become effective upon the signing of this
agreement by the Executive and a duly authorized officer of the Bank.  The
provisions of the Plan are incorporated herein by reference.  By signing this
agreement, the Executive acknowledges that he or she was provided a copy of the
Plan.



 
THE BANK OF GREENE COUNTY
                                            
Date
       
EXECUTIVE
                                         
Date
   










 








 
 

--------------------------------------------------------------------------------

 






 



 


 
THE BANK OF GREENE COUNTY

 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 
DEFERRAL ELECTION FORM



 
Name: __________________________________________________________________
 


Purpose of this Form:  You are required to use this Deferral Election Form
(“Form”) if you wish to defer receipt of your base salary and/or annual
incentive bonus (“Compensation”) pursuant to the terms of The Bank of Greene
County (“Bank”) Supplemental Executive Retirement Plan (“Plan”).  Any
capitalized terms used in this Form but not otherwise defined herein shall have
the meanings set forth in the Plan.


Deadline to Submit This Form: If you wish to defer Compensation, you must
complete this Form and submit it to the Compensation Committee of the Bank
(“Committee”) prior to the commencement of the calendar year to which it
relates.


Exception for a New Participant:  An Executive who first becomes eligible to
participate in the Plan after the first day of the calendar year must submit a
completed Form to the Committee within 30 days of first becoming eligible.  The
deferral election will apply only to Compensation earned after the Form is
submitted to the Bank.


Irrevocable Election:  Your election on this Form is irrevocable during the
calendar year to which it relates.


New Election: Your election on this Form will continue in effect for future
calendar years, unless you change the election prior to the commencement of such
future calendar years by submitting a new Form to the Committee.


Deferral Election:
 
Pursuant to the provisions of Section 3.3 of the Plan, I understand that I may
make an election to defer the receipt of my base salary and/or annual incentive
bonus that are paid to me during a calendar year, and such deferrals will be
credited to my Account as of the date on which the payments would otherwise have
been received by me.  Accordingly, I hereby elect to defer:
 




 
o
_______% (up to 50%) of my base salary, and/or
o
_______% (up to 100%) of my annual incentive bonus.
o
This election applies to calendar year: ____________ (please indicate the
calendar year to which your election relates).  I understand this election will
continue in effect until I submit a new Form or, if earlier, terminate my
employment


 

 
1

--------------------------------------------------------------------------------

 



Payment of your Compensation is governed by Article IV of the Plan.  We
recommend that you read and keep a copy of the Plan in your records.




 



  ______________________________                                   
___________________________________
Date
Executive
     
THE BANK OF GREENE COUNTY
  ______________________________  
Date
  ___________________________________

 
 



 


 







 
2

--------------------------------------------------------------------------------

 
